PER CURIAM.
Appellant, L.P., appeals from two final orders entered by the Department of Health and Rehabilitative Services (HRS) denying his requests to expunge his name from the Central Child Abuse Registry. In case number 94-1553, Appellant challenges a finding of fact made by the hearing officer in her recommended order and adopted by HRS in its final order. Appellant has waived his right to challenge this finding, however, as he failed to file an exception to the recommended order’s finding of fact and thus failed to preserve the issue for appellate review. See Couch v. Commission on Ethics, 617 So.2d 1119, 1124 (Fla. 5th DCA 1993); Florida Dep’t of Corrections v. Bradley, 510 So.2d 1122, 1123-24 (Fla. 1st DCA 1987). We affirm the remaining issues without discussion.
AFFIRMED.
ZEHMER, C.J., and ALLEN and KAHN, JJ., concur.